IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
____________________________________

DAVID WHITLOCK,

                      Plaintiff,               1:17-CV-00948-MAT
          -v-                                  DECISION AND ORDER

NANCY A. BERRYHILL, Acting
Commissioner OF Social Security,

                  Defendant.
____________________________________

                                INTRODUCTION

     David Whitlock (“Plaintiff”), represented by counsel, brings

this action under Title II of the Social Security Act (“the Act”),

seeking review of the final decision of the Acting Commissioner of

Social Security (“the Commissioner” or “Defendant”), denying his

application for disability insurance benefits (“DIB”). The Court

has jurisdiction over the matter pursuant to 42 U.S.C. § 405(g).

Presently before the Court are the parties’ competing motions for

judgment on the pleadings pursuant to Rule 12(c) of the Federal

Rules   of   Civil    Procedure.   For   the   reasons   set   forth   below,

Plaintiff’s motion is granted to the extent that the matter is

remanded to the Commissioner for further administrative proceedings

consistent with this Decision and Order and Defendant’s motion is

denied.

                          PROCEDURAL BACKGROUND

     On April 11, 2014, Plaintiff protectively filed for DIB,

alleging disability beginning December 9, 2009, due to lumbar

radiculopathy;       vertigo;   depression     with   anxiety;   headaches;
insomnia; chronic pain syndrome; sleep disturbance; and muscle

tremors.   Administrative     Transcript   (“T.”)   54.   The   claim   was

initially denied on May 16, 2014, and Plaintiff timely requested a

hearing. T. 62-70. On June 8, 2016, a video hearing was conducted

in Kansas City, Missouri, by administrative law judge (“ALJ”) P. H.

Jung. T. 27-45. Plaintiff appeared with his attorney via video

conference and testified. An impartial vocational expert (“VE”)

also testified.

     The ALJ issued an unfavorable decision on June 17, 2016. T. 7-

18. Plaintiff timely requested review of the ALJ’s decision by the

Appeals’ Council. T. 46-47. The Appeals Council denied Plaintiff’s

request for review on August 8, 2017, making the ALJ’s decision the

final decision of the Commissioner. T. 1-6. Plaintiff then timely

commenced this action.

                            THE ALJ’S DECISION

     The   ALJ    applied     the   five-step    sequential     evaluation

promulgated by the Commissioner for adjudicating disability claims.

See 20 C.F.R. § 404.1520(a). Initially, the ALJ determined that

Plaintiff met the insured status requirements of the Act through

December 31, 2013. T. 12.

     At step one of the sequential evaluation, the ALJ found that

Plaintiff had not engaged in substantial gainful activity from his

alleged onset date through his date last insured. T. 12.




                                     2
     At step two, the ALJ determined that Plaintiff suffered from

the “severe” impairments of: degenerative disc disease of the

lumbar spine; depression; anxiety disorder; headaches; insomnia;

and obesity. T. 12. The ALJ made no finding regarding the severity

of Plaintiff’s remaining alleged impairments of vertigo, chronic

pain syndrome, and muscle tremors. See T. 54.

     At step three, the ALJ found that, through the date last

insured, Plaintiff did not have an impairment or combination of

impairments that met or medically equaled an impairment listed in

20 C.F.R. Part 404, Subpart P, Appendix 1. T. 12.

     Before proceeding to step four, the ALJ assessed Plaintiff as

having the residual functional capacity (“RFC”) to: “lift/carry 10

pounds occasionally and 10 pounds less than frequently”; stand

and/or walk two hours per eight hours; sit six hours per eight

hours; never climb ladders, ropes, or scaffolds; occasionally climb

ramps and stairs, balance, stoop, kneel, and crouch; never crawl;

avoid all exposure to hazards, vibration, machinery, or heights;

avoid   frequent   exposure   to   extreme   cold   and   heat,   wetness,

humidity,   fumes,   odors,   dusts,    gases,   and   poor   ventilation;

tolerate moderate noise level three, like a business office;

perform simple, repetitive, and routine tasks; and engage in

frequent interaction with the public. T. 14.

     At step four, the ALJ determined that Plaintiff was unable to

perform any of his past relevant work. T. 16. At step five, the ALJ


                                    3
relied on the VE’s testimony to find that, taking into account

Plaintiff’s age, education, work experience, and RFC, there are

jobs that exist in significant numbers in the national economy that

Plaintiff can perform, including the representative occupations of

document scanner, circuit board assembler, and packager. T. 17. The

ALJ accordingly found that Plaintiff was not disabled as defined in

the Act. T. 18.

                                   SCOPE OF REVIEW

         A     district    court       may    set     aside    the    Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error. 42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”). “Substantial evidence means ‘such relevant evidence

as   a       reasonable   mind   might       accept   as   adequate   to   support   a

conclusion.’” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation        omitted).      The    reviewing      court    nevertheless    must

scrutinize the whole record and examine evidence that supports or

detracts from both sides. Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted). “The deferential standard of


                                              4
review   for   substantial   evidence     does   not   apply   to   the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172,

179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109, 112

(2d Cir. 1984)).

                             DISCUSSION

     Plaintiff contends that remand of this matter is warranted

because: (1) the ALJ failed to determine whether Plaintiff’s

impairment of chronic pain syndrome was severe; (2) the ALJ failed

to afford “controlling weight,” or any other weight at all, to the

opinions of any of Plaintiff’s treating physicians; (3) the ALJ

erred by improperly discrediting Plaintiff’s complaints of pain;

and (4) the ALJ failed to consider listing 1.04 (Disorders of the

Spine) in determining whether Plaintiff’s impairments met a listed

impairment. For the reasons discussed below, the Court finds the

ALJ’s decision is not supported by substantial evidence and remand

of this matter for further administrative proceedings is required.

I. The ALJ’s RFC Finding is Unsupported by Substantial Evidence

     Plaintiff argues the ALJ erred by not attributing any weight

to the opinions of any of Plaintiff’s treating sources. As further

described below, the Court finds this argument is misplaced,

inasmuch as the record contains no actual medical opinions from

Plaintiff’s treating sources. However, Plaintiff has identified an

equally serious error in the ALJ’s determination - namely, the

ALJ’s failure to attempt to obtain a retrospective medical opinion


                                 5
from one or more of Plaintiff’s treating sources, after the State

agency consultant determined a consultative examination could not

be ordered, due to Plaintiff’s last insured date already passed. T.

57. With no examining opinion or functional assessment existing in

the   record,   the   ALJ   erroneously   relied   upon   his   own   lay

interpretation of the medical record and Plaintiff’s testimony to

develop the RFC finding. Accordingly, the Court finds that remand

is warranted.

      A.   The Medical Record

      On May 16, 2014, non-examining State agency consultant Dr. L.

Hardin-Otero opined the record contained “insufficient evidence to

rate [Plaintiff’s] claim physically to [the date last insured].” T.

56. On the same day, non-examining State agency psychological

consultant Dr. M. Totin opined there was insufficient evidence

through the date last insured to substantiate Plaintiff’s alleged

psychiatric impairments. T. 57. The State determination report

further noted that a consultative examination could not be ordered

for a date last insured in the past and there was no indication

there was an opinion from any source in the record. T. 57.

      The medical record is indeed sparse, including only five

separate treatment records from Dent Neurologic Institute (“Dent”)

during the relevant period of December 9, 2009 through December 31,

2013. T. 188-205. These five records consist of three psychiatric

treatment sessions addressing Plaintiff’s depression (T. 192-202),


                                   6
and two primary visits addressing Plaintiff’s lumbar radiculopathy

and associated pain (T. 188-91; 203-05). Two of the five records

document Plaintiff’s frustration with his inability to find an

orthopaedic surgeon or specialist who will accept his insurance. T.

192, 199. At the hearing, Plaintiff testified that prior to his

treatment   at   Dent,   he   treated   with   physical   therapist   and

chiropractor, Dr. Brian Vetter. T. 33. Plaintiff testified that his

primary care doctor and Dr. Vetter referred him to Dent. Id.

However, the record contains no treatment records from either Dr.

Vetter or Plaintiff’s primary care physician, nor is there any

indication that the ALJ attempted to obtain such records.

     In a treatment note summary from Dent dated November 15, 2012,

treating physician’s assistant (“PA”) Casey Pettit noted Plaintiff

had an accident where he stepped in a hole “which ended up causing

severe hip problems and as a result[,] lumbar radiculopathy. He

walks with a severe limp and a cane and is unable to work.” T. 203.

At that visit, Plaintiff reported to PA Pettit that his “hip is

throbbing and his spine feels like it is being crushed and pulled

between 2 devices.” Id. PA Pettit noted Plaintiff appeared to be in

“excruciating pain and unfortunately he is starting to walk hunched

over due to compensation in his hip.” Id.

     The record from the relevant time period also includes: an MRI

report from December 1, 2011, showing degenerative changes of the




                                    7
intervertebral discs at L4-5 and L5-S1 levels (T. 212-13); a sleep

study (T. 214-17); an EEG (T. 206-09); and a brain MRI (T. 210-11).

     Treatment records subsequent to Plaintiff’s last insured date

of December 31, 2013 consist of eight visits to Dent, three of

which were psychiatric treatment sessions, and five of which were

primary visits addressing Plaintiff’s pain and insomnia. T. 220-44.

     B.    The ALJ’s Decision

     In his decision, the ALJ noted the record contained “very

limited medical evidence” overall for the relevant period. T. 15.

He noted the medical evidence of record began in December 2011, two

years after Plaintiff allegedly sustained his hip injury. Id. The

ALJ noted that for “opinion evidence,” he gave “little weight to

the assessment of State agency psychological consultant M. Totin

that there is insufficient evidence to decide this matter through

the date last insured.” T. 16 referring to T. 57.

     Despite finding the record had minimal medical evidence and

that the only “opinion evidence” was a non-examining opinion

stating   the   record   contained    insufficient    evidence,     the   ALJ

nonetheless determined he had sufficient evidence to develop a

somewhat restrictive RFC finding. In the decision, the ALJ stated

that the RFC assessment was supported by the objective medical

evidence of record, including treatment notes, clinical findings,

medical   imaging    studies,   and      physical    and   mental    status

examinations. T. 16. The Court disagrees with this RFC finding.


                                     8
      C.    The ALJ’s Failure to Attempt to Obtain a Medical Opinion
            from Plaintiff’s Treating Source(s) Warrants Remand

      Pursuant to Social Security Ruling (“SSR”) 83-10, the RFC is

defined as “[a] medical assessment of what an individual can do in

a   work   setting   in   spite   of   the   functional   limitations   and

environmental restrictions imposed by all of his or her medically

determinable impairment(s).” SSR 83-10, 1983 WL 31251, at *7

(S.S.A. 1983). “As explicitly stated in the regulations, [the] RFC

is a medical assessment; therefore, the ALJ is precluded from

making his assessment without some expert medical testimony or

other medical evidence to support his decision.” Gray v. Chater,

903 F. Supp. 293, 301 (N.D.N.Y. 1995).

      Where the record is sufficient to make an informed decision,

an ALJ is not required to obtain a medical opinion; however, an ALJ

is not qualified to assess a claimant’s RFC based on bare medical

findings alone. Wilson v. Colvin, No. 13-CV-6286P, 2015 WL 1003933,

at *21 (W.D.N.Y. Mar. 6, 2015) (citing Daily v. Astrue, No. 09-CV-

0099(A)(M), 2010 WL 4703599, at *11 (W.D.N.Y. Oct. 26, 2010));

Gross v. Astrue, No. 12-CV-6207P, 2014 WL 1806779, at *18 (W.D.N.Y.

May 7, 2014). “Accordingly, ‘[w]here the medical findings in the

record merely diagnose [the] claimant’s exertional impairments and

do not relate those diagnoses to specific residual functional

capabilities . . .[,] [the ALJ] may not make the connection

himself.’” Wilson, 2015 WL 1003933, at *21 (quoting Deskin v.

Comm’r of Soc. Sec., 605 F. Supp. 2d 908, 912 (N.D. Ohio 2008));

                                       9
see also Covey v. Colvin, 204 F. Supp. 497, 506-07 (W.D.N.Y. 2016)

(an   ALJ   is    required     to    “request       additional    evidence      if   the

administrative record does not contain sufficient evidence to make

a fair determination”) (quoting Ubiles v. Astrue, No. 11-CV-

6340(MAT), 2012 WL 2572772, at *10 (W.D.N.Y. July 2, 2010)).

      While the Commissioner’s regulations provide that a claimant

is responsible for furnishing evidence upon which to base an RFC

assessment, an ALJ is not free to make a finding without first

gathering additional information to adequately support his or her

decision. On the contrary, “the ALJ generally has an affirmative

obligation to develop the administrative record [before making a

disability determination.] This duty exists even when the claimant

is represented by counsel.” Perez v. Chater, 77 F.3d 41, 47 (2d

Cir. 1996) (internal citation omitted). Moreover, the regulations

make clear that an ALJ is responsible for “making every reasonable

effort to     help    [the     claimant]      get    medical reports       from      [the

claimant’s] own medical sources.” 20 C.F.R. § 404.1545(a)(3).

      In his decision, the ALJ acknowledged there was “very little

medical evidence       from       the relevant       period   and   in    the   record

overall.” T. 15. However, the ALJ did not fulfill his obligation to

develop     the    record    by     seeking    an    assessment     of    Plaintiff’s

functional       limitations      from   Plaintiff’s      treating       sources,     but

instead relied on his own assessment of Plaintiff’s functional




                                          10
capacity, based presumably on Plaintiff’s testimony and treatment

notes. This was error.

     The Court further notes that the record contains no indication

the ALJ attempted to obtain the medical records from Plaintiff’s

treating physician or treating physical therapist and chiropractor,

Dr. Vetter. This failure compounds the ALJ’s error.

     The Court finds the record devoid of any means by which the

ALJ could reasonably reach a finding based on substantial evidence.

Although the record contains some treatment notes relating to

Plaintiff’s    degenerative       disc    disease   of    the    lumbar    spine,

depression, anxiety disorder, headaches, and insomnia, it does not

contain medical assessments as to the severity of these conditions,

nor an assessment of how they might impact Plaintiff’s functional

capacity.    While    treatment    records    may   be    used   to   support   a

conclusion    based    on   medical      findings   and   acceptable      medical

opinions, it is error for an ALJ to substitute his or her own

interpretation of the medical record for the opinions of treating

or examining medical professionals. See Dennis v. Colvin, 195 F.

Supp. 3d 469, 473 (W.D.N.Y. 2016) (remand required where the ALJ

erroneously evaluated treatment notes and diagnostic testing to

support the RFC finding, in the absence of a relevant medical

opinion); Haynes v. Berryhill, No. 1:17-cv-00081-MAT, 2018 WL

3544944, at *4-5 (W.D.N.Y. July 24, 2018) (remanding where the ALJ

based the RFC finding on her own assessment of the claimant’s


                                         11
treatment notes, rather than obtaining an assessment from the

claimant’s doctor).

     As a result of the ALJ’s failure to appropriately develop the

record, remand is warranted. See McCarthy v. Colvin, 66 F. Supp. 3d

315, 322 (W.D.N.Y. 2014) (“The lay evaluation of an ALJ is not

sufficient evidence of the claimant’s work capacity; an explanation

of the claimant’s functional capacity from a doctor is required.”)

(quoting Zorilla v. Chater, 915 F. Supp. 662, 666-67 (S.D.N.Y.

1996)). Furthermore, it is well-established that an ALJ is not

“permitted to substitute his own expertise or view of the medical

proof for the treating physician’s opinion or for any competent

medical opinion.” Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015)

(internal citations omitted).

     On   remand,   the   ALJ    is    directed     to    attempt    to   obtain   a

retrospective   opinion         from    Plaintiff’s         treating      physician

concerning his functional capacity during the relevant period, to

assist in making a substantially supported RFC finding.

II. Plaintiff’s Remaining Arguments

     Finding remand necessary for the reasons explained above, the

Court need not and does not reach Plaintiff’s remaining arguments

concerning   Plaintiff’s         chronic     pain        syndrome,     Plaintiff’s

complaints of pain, and the ALJ’s consideration of Listing 1.04.




                                        12
                               CONCLUSION

      For the foregoing reasons, Plaintiff’s motion for judgment on

the pleadings (Doc. 10) is granted to the extent that this matter

is   remanded   to   the   Commissioner     for   further   administrative

proceedings     consistent   with    this    Decision   and   Order.   The

Commissioner’s opposing motion for judgement on the pleadings

(Doc. 13) is denied. The Clerk of the Court is directed to close

this case.

      ALL OF THE ABOVE IS SO ORDERED.


                                    S/ Michael A. Telesca
                                    _____________________________
                                    HONORABLE MICHAEL A. TELESCA
                                    United States District Judge


Dated:     October 5, 2018
           Rochester, New York




                                     13
